--------------------------------------------------------------------------------

Exhibit 10.8




Tim Krozek




Dear Tim,


On behalf of Support.com, Inc., a Delaware Corporation (“the Company”), we are
pleased to offer you the position of  Senior Vice President, Business
Development reporting to our Chief Executive Officer, Josh Pickus, with a start
date no later than April 20, 2010. As is our standard procedure, this offer is
contingent upon the completion of a satisfactory background check.


The offer will include an annual equivalent base salary of $225,000.00. The base
salary will be paid in accordance with the Company’s normal payroll procedures
which include paychecks on two-week cycles.  You will also be eligible for bonus
compensation under the Company’s Executive Incentive Compensation Plan
(“Incentive Plan”).  Your maximum annual bonus opportunity under the Incentive
Plan will be 77.77% of your annual salary, for an annual equivalent On Target
Earnings (OTE) of $400,000.00.  The Incentive Plan has both a corporate
performance component and an individual Management by Objectives (MBO)
component.   Any such bonus shall be paid following the close of the period when
results are reported by the Company in accordance with its policies and
procedures; provided that in no event will any such bonus be paid earlier than
the first day following the end of the period to which the bonus relates.  Your
Incentive Plan bonus opportunity for each of your first two calendar quarters
will be guaranteed provided your employment continues through the periods, and
provided further that your first calendar quarter payout will be pro-rated based
on your actual start date during the first quarter.


We will recommend to the Compensation Committee that you be granted stock
options to purchase 400,000 shares of the Company’s common stock (the “Option”)
that will carry vesting and exercise provisions in accordance with the Company’s
standard policies. The exercise price per share will be set at the fair market
value (defined as the closing price) of the Company’s common stock on the date
your employment commences.


As a Company employee, you are eligible to receive all employee benefits, which
include health care (medical, vision, prescription drug, dental, hospital) and
life and disability insurance (life, accidental death and dismemberment, long
term disability, short term disability), vacation (paid time off) of 20 days per
annum and twelve (12) public holidays in accordance with the company’s published
schedule, etc.  (The Company acknowledges that you will be taking time off June
30, 2010 through July 9, 2010 and the time off request is approved.) You should
note that the Company reserves the right to modify compensation and benefits
from time to time, as it deems prudent.


If your employment with the Company terminates as a result of an Involuntary
Termination and you execute and deliver to the Company the Company’s standard
Release Agreement (the “Release”) and that Release becomes effective within
thirty (30) days following your termination date in accordance with applicable
law, then you will become entitled to receive the following benefits:


(a)           On the first payroll date within the sixty (60) day period
following the date of your Involuntary Termination on which the Release is
effective, the Company shall pay to you a lump sum cash payment in an amount
equal to six (6) months of your base salary (at the rate in effect at the time
of your termination) and 50% of the bonus target in effect for the year in which
you are terminated, less applicable withholdings; and


 
 

--------------------------------------------------------------------------------

 
 
(b)           Should you timely elect under Code Section 4980B to continue
health care coverage under the Company’s group health plan for yourself, and/or
your spouse and your eligible dependents following your Involuntary Termination,
then the Company shall provide such continued health care coverage for you and
your spouse and other eligible dependents at its sole cost and expense.  Such
health care coverage at the Company’s expense shall continue until the earlier
of (i) the expiration of the six (6)-month period measured from the date of your
Involuntary Termination and (ii) the first date you are covered under another
employer’s heath benefit program which provides substantially the same level of
benefits without exclusion for pre-existing medical conditions.


Notwithstanding anything in this letter agreement, the Plan or the applicable
stock option agreements to the contrary, if the Company is subject to a Change
of Control (as defined in the Stock Option Agreement) before your employment
with the Company terminates and you are subject to an Involuntary Termination
within twelve (12) months on or after the effective date of that Change of
Control, then fifty percent (50%) of the then-unvested shares subject to your
new hire stock option grant will become vested and exercisable at the time of
such Involuntary Termination (as defined below). Notwithstanding anything to the
contrary in the Stock Option Agreement, a “going private” transaction shall not
constitute a Change of Control.


For purposes of this letter agreement, the following definitions shall be in
effect:


“Involuntary Termination” means either: (a) that your employment is terminated
by the Company without Cause or (b) that you resign for Good Reason (as defined
below).  You may terminate your employment hereunder for Good Reason upon
satisfaction of the following requirements:  (A) notifying the Company within
ninety (90) days after the occurrence of the act or omission constituting
grounds for the Good Reason termination, (B) providing the Company at least
thirty (30) days to correct such act or omission and (C) upon the Company’s
failure to take such corrective action within such thirty (30)-day period,
giving the Company written notice of such Good Reason termination within five
(5) business days thereafter, with such Good Reason termination to be effective
immediately upon delivery of such notice to the Company.  In order to receive
any benefits upon termination, (i) the Release must be signed by you and must
become effective within thirty (30) days following your termination date in
accordance with applicable law, and (ii) you must return all Company
property.  An involuntary termination does not include a termination by reason
of your death or Permanent Disability.


“Permanent Disability” means your inability to perform the essential functions
of your position with or without reasonable accommodation for a period of one
hundred twenty (120) consecutive days because of your physical or mental
impairment.
 
“Cause” means a determination in the reasonable good faith of the Company that
you have: (a) engaged in any act of fraud, embezzlement or dishonesty or any
other act in violation of the law, including but not limited to, the conviction
of, or pleading no lo contender to, a felony (except for ordinary traffic
violations); (b) materially breached your fiduciary duty to the Company; (c)
unreasonably refused to perform the good faith and lawful instructions of the
Chief Executive Officer (d) engaged in willful misconduct or gross negligence;
(e) willfully breached the Employment, Confidential Information and Invention
Assignment Agreement; or (f) made any willful unauthorized use or disclosure of
confidential information or trade secrets of the Company (or any parent or
subsidiary).
 
“Good Reason” means (a) your employment duties or responsibilities are
materially diminished by the Company without your prior written consent; (b) a
material change in the geographic location of your place of employment without
your approval, with a relocation of  more than fifty (50) miles to be deemed
material for purposes of this letter agreement; or (c) a material breach by the
Company of its obligations under the terms of this offer letter.
 
 
2

--------------------------------------------------------------------------------

 


“Separation from Service” means your cessation of employee status and shall be
deemed to occur at such time as the level of the bona fide services you are to
perform in employee status (or as a consultant or other independent contractor)
permanently decreases to a level that is not more than 20% of the average level
of services you rendered in employee status during the immediately preceding
thirty-six (36) months (or such shorter period for which you may have rendered
such service).  Any such determination as to Separation from Service, however,
shall be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A.


For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us during your
Orientation period (schedule to be confirmed), or our employment relationship
with you may be terminated.


You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.


You agree that, during the term of your employment with the Company, you will
not actively engage in any other employment, occupation, consulting or other
business directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company.


As a Company employee, you are expected to abide by the Company’s rules and
regulations.  You are expected to comply with the Employment, Confidential
Information and Invention Assignment Agreement (the “Employee NDA”) you
previously executed that requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company and
non-disclosure of proprietary information.


As provided in the Employee NDA, in the event of any dispute or claim relating
to or arising out of our employment relationship, you and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in San Mateo County,
California (or some other mutually agreed upon location) under the National
Rules for the Resolution of Employment Disputes.  The Company agrees to pay the
fees and costs of the arbitrator.  However, as also provided in the Employee
NDA, we agree that this arbitration provision shall not apply to any disputes or
claims relating to or arising out of the misuse or misappropriation of the other
party’s trade secrets or proprietary information.


This letter agreement is intended to comply with the requirements of section
409A of the Code, and, specifically, with the separation pay exemption and short
term deferral exemption of section 409A, and shall in all respects be
administered in accordance with section 409A.  Notwithstanding anything in the
letter agreement to the contrary, distributions may only be made under the
agreement upon an event and in a manner permitted by section 409A of the Code or
an applicable exemption.  Notwithstanding any provision in this letter agreement
to the contrary, the following special provisions shall govern the payment date
of your cash severance payment in the event that payment is deemed to constitute
an item of deferred compensation under Section 409A:
 
(i) The severance payment will not be made at any time prior to the date of your
Separation from Service, and
 
(ii)  No payments or benefits to which you become entitled under this letter
agreement shall be made or paid to you prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of your Separation
from Service with the Company or (ii) the date of your death, if you are deemed
at the time of such Separation from Service to be a "key employee" within the
meaning of that term under Code Section 416(i) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under
Section 409A(a)(2).  Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this paragraph shall be paid to you in a lump sum.
 
 
3

--------------------------------------------------------------------------------

 
 
To indicate your acceptance of the terms of this letter, please sign and date
this letter on or before Monday, March 25, 2010 and return it to me by close of
business that day.  A duplicate original is enclosed for your records.  This
letter, along with the agreement relating to proprietary rights between you and
the Company, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements, whether written or oral,
including your Offer Letter.  This letter may not be modified or amended except
by a written agreement, signed by an authorized representative of the Company
and you.
 

    Sincerely,                                   
 
 
Josh Pickus       President and Chief Executive Officer  

 
 
By signing this Letter, I hereby accept, acknowledge and agree to the terms and
conditions as stated above.


 
 
On this______day of March, 2010





_________________________________________________
Tim Krozek




Address: __________________________________________                                                                          


Phone:     __________________________________________                                                                      

 
 
 
4

--------------------------------------------------------------------------------

 
 